1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                              ***
6    HENRY JOHNSON,                                  Case No. 3:18-cv-00521-MMD-WGC
7                                     Petitioner,                  ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                  Respondents.
10

11         Good cause appearing, Respondents’ Unopposed Motion for Enlargement of Time
12   (ECF No. 24) is granted. Respondents have until February 3, 2020, to answer or otherwise
13   respond to the Amended Petition for Writ of Habeas Corpus (ECF No. 19) in this case.
14         DATED THIS 2nd day of January 2020.
15

16
                                             MIRANDA M. DU
17                                           CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
